Citation Nr: 9908513	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

Records associated with the veteran's claims folder indicate 
that he had active service from March 1951 to November 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1997 decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), whereby the veteran's claim for 
service connection for a right knee disorder was denied.  


FINDING OF FACT

A right knee disorder is not shown to be related to the 
veteran's active service.


CONCLUSION OF LAW

A claim for service connection for a right knee disorder is 
not well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends that he has a right knee disability that 
is related to his active service.  After a review of the 
record, the Board finds that his claim is not well grounded, 
and must, accordingly, fail.  

The veteran's service medical records (SMRs) reveal that on 
his reports dated March 1950, the examiner was instructed to 
indicate original "marks, scars, etc." in red ink, and 
those acquired subsequently in black ink.  There appears a 
red line near the veteran's right knee, with the 
notation "S I I ) ".  However, on his medical examination 
report of the same date, his bones, joints and muscles were 
clinically evaluated as normal under the "spine and 
extremities" section of the report.

Additionally, although he indicated that he had previously or 
currently had a "tricked or locked knee", in a Report of 
Medical History compiled in conjunction with a "recall to 
active duty" examination, dated February 1951, his 
examination of the same date again found that there were no 
significant abnormalities to his spine and extremities. 

The medical evidence subsequent to service consists of a VA 
examination report dated March 1997; a letter, dated August 
1997, from the veteran's private physician from 1958 to 1984; 
copies of hospital reports dated 1967; and his hearing 
transcript, dated July 1997.  

The VA examination report shows that the veteran has a 
"right knee strain by history, status post traumatic injury, 
with surgical repair with resultant decreased  range of 
motion, positive crepitation, pain with movement, 1+ edema 
knee to ankle, limp, ambulation of only ten feet before pain 
limits activity, bone deformity, false motion, and tenderness 
of scar to palpation."  On objective examination, the 
examiner noted that swelling was present in the right knee to 
the ankle "1+", there was a bony deformity on the inner 
aspect of the right knee.  In addition, positive backward 
motion of the knee joint was noted, and zero lateral movement 
was noted.  The range of motion was described as "right knee 
full flexion, full extension, [zero] lateral movement."  
Crepitation was present with movement, and pain occurred with 
movement.  There was soreness and tenderness to palpation 
over the surgical incision.  The examiner also stated that 
the veteran was able to walk approximately ten feet before 
the pain limited his ambulation, and that the veteran 
reported that after walking, he must rest two to three days. 

The letter from the veteran's private physician states that 
the veteran was treated from 1958 to 1984 for "various 
illnesses, including difficulty with his right knee", that 
the veteran was referred in 1967 for a torn medial meniscus, 
but that the veteran's records from that period are no longer 
available.  

The hospital reports from 1967 show that the veteran 
underwent a right medial meniscectomy.  

During his personal hearing, the veteran indicated that he 
injured his right knee in service when jumping off a packing 
table, and that he subsequently was seen at Jacksonville 
Naval Hospital.  The veteran also testified that he next 
sought treatment for right knee complaints in "middle 50s"; 
that his right knee disorder progressively became worse until 
he had a locking episode after jumping over a fence; and that 
he then underwent a surgical procedure for relief.  

As indicated above, the Board must point out that a nexus 
between service and the current disorder must be shown by way 
of medical evidence, in order for a claim to be well 
grounded.  As there is no medical evidence of record to show 
that the veteran's current disorder is related to his 
service, his claim must be denied.  

The Court of Appeals for Veterans Claims (formally the Court 
of Veterans Appeals prior to March 1, 1999) held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998), VA has a duty 
under 38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise 
the claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the rating decision and 
supplemental statement of the case issued in conjunction with 
this appeal advises the veteran that satisfaction of the 
three criteria enumerated by the Court in Caluza have not 
been satisfied.  Those documents specifically state that in 
order to establish a well grounded claim, it is necessary to 
provide nexus evidence that demonstrates a relationship 
between service and a current disorder. 



ORDER

Entitlement to service connection for a right knee disorder 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


